Interim Decision #2410

MATTER OF DELAGADILLO
In Exclusion Proceedings
A-13541662
Decided by Board July 21, 1975
Respondent's conviction in Mexico of the offense of fraud (fabrication of a property
transfer in an unsuccessful attempt to reduce his wife's potential settlement in a divorce
action) in violation of Article 367 of the Code of Social Defense of the State of
Chihuahua, Mexico, is not a conviction of a crime involving moral turpitude.
EXCLUDABLE:

Act of 1952—Section 212(a)(9) [8 U.S.C. 1182(a)(9)]—Convicted of
crime involving moral turpitude.
Act of 1952—Section 212(a)(20) (8 U.S.C. 1182(a)(20))---Immigrant
without valid immigrant visa.

ON BEHALF OF APPLICANT:

Joseph J. Rey, Sr., Esquire
543 Magoffin Avenue
El Paso, Texas 79901

In a decision dated February 16, 1973, the immigration judge granted
the applicant a retroactive waiver of the documentary requirements for
admission under section 211(b) of the Immigration and Nationality Act,
ordered the applicant admitted to the United States, and certified his
decision to us for final disposition. The decision of the immigration judge
will be affirmed.
The applicant is a native and citizen of Mexico. He was admitted to
the United States as an immigrant in September of 1963. In 1967 he was
convicted in Mexico of several crimes. On appeal, only one of the
convictions was upheld.
After again gaining admission to the United States, the applicant was
placed in deportation proceedings. The Service at that time alleged that
the applicant was deportable as an alien who had been excludable at
entry because of his Mexican conviction. The immigration judge, however, found that the applicant's conviction was not for a crime involving
moral turpitude, and the immigration judge terminated the deportation
proceedings.
The Service appealed from the immigration judge's decision. However, we never resolved that appeal because the applicant had departed
the United States, had attempted to be readmitted, and had been placed
395

Interim Decision #2410
in exclusion proceedings while his case was on appeal. We accordingly
returned the record to the Service.
In these exclusion proceedings, the Service has renewed as a ground
of alleged excludability its contention that the applicant was convicted
of a crime involving moral turpitude. The Service also contends that the
applicant is excludable under section 212(a)(20) as an immigrant without
valid documentation.
The immigration judge concluded that the applicant had made several
entries by presenting his Alien Registration Receipt Card (Form 1- 151)
after lengthy absences from the United States, and that the Form 1 - 151
was not valid as an entry document at these times. However, the
immigration judge granted the applicant retroactive, or nunc pro tune,
waiver of documentary requirements under section 211(b) for these
entries. The immigration judge then found that the applicant qualified
for admission as a returning resident.
The Service does not challenge the immigration judge's grant of the
section 211(b) waiver, and our review of the record satisfies us that the
immigration judge's decision was proper. The only question before us
then is whether or not the applicant is excludable under section 212(a)(9)
as an alien who has been convicted of a crime involving moral turpitude.

There is some confusion in the record regarding the precise crime of
which the applicant was convicted. The immigration judge, however,
found that the conviction was under Article 367 of the Code of Social
Defense of the State of Chihuahua, Mexico. The parties do not contest
this finding.
Article 3€7 of the Code of Social Defense provides:
The antisocial offense of fraud is committed by the person who, deceiving another, or
taking advantage of an error in which the latter may find himself, illegally takes
something from him or gains an unjust enrichment.

The immigration judge concluded that the statute as worded could be
applied to activity which may or may not involve moral turpitude. We
do not have the benefit of Mexican cases construing the provisions of
Article 367. We nevertheless agree with the immigration judge that the

statute appears to encompass both crimes which do, and crimes which
do not involve moral turpitude. By its terms, the statute does not
require the taking of another's property. It could therefore punish any
act of deception used in retrieving one's own property, if the property
was retrieved in a manner which Mexico deems to be illegal.
Since the statute defines both crimes which do and crimes which do
not involve moral turpitude, we may look to the record of conviction to
determine whether moral turpitude inheres in the crime which was
actually commited. See Matter of Ghunaim, 15 I. & N. Dec. 269 (BIA
1975); Matter of Croaky, 15 L & N_ Dee_ 330 (BIA 1978); Matter of M ,
—

396

Interim Decision #2410
L & N. Dec. 132 (BIA 1960); Matter of T—, 2 I. & N. Dec. 22 (BIA
.944; A.G. 1944). Furthermore, United States standards are applied in
udging whether or not a foreign crime involves moral turpitude. See
7.S. ex rel. McKenzie v. Savoretti, 200 F.2d 546 (C.A. 5, 1952); Mercer
7. Lence, 96 F.2d 122 (C.A. 10, 1938), cert. denied, 305 U.S. 611 (1938).
The Mexican appellate court opinion discusses in detail the various
?limes of which the applicant was accused and convicted in the lower
court. The appellate court sustained only the conviction under Article
367. The appellate court's opinion indicates that the applicant had been
supporting his wife and family in Mexico, that ha had reason to believe
that his wife was having extramarital sexual relations in his absence,
and that he fabricated a property transfer in an unsuccessful attempt to
reduce his wife's potential settlement in a divorce action.
We have concluded that the applicant's conduct, which in the United
States would generally be only civilly actionable, was not so base or vile
as to be deemed morally turpitudinous under United States standards.
He has not been convicted of a crime involving moral turpitude. The
decision of the immigration judge was correct.
ORDER: The decision of the immigration judge is affirmed.

397

